DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-7, 21 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a reinforced semiconductor substrate comprising: a patterned metal gang frame comprising a plurality of metal plates, the plurality of metal plates coupled to a first surface of a substrate over a plurality of die coupled to the substrate, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Becker(USPGPUB DOCUMENT: 2017/0317049) discloses in Fig 1 a reinforced semiconductor substrate(substrate of 7) comprising:
a patterned metal gang frame comprising a plurality of metal plates(2/5/6a/6b), the plurality of metal plates(2/5/6a/6b) coupled (examiner interprets coupled as electrically coupled, see Fig 1) to a first surface(top of 7) of a substrate(substrate of 7) over a die(semiconductor 7) coupled to the substrate(substrate of 7); and
wherein each metal plate of the plurality of metal plates(2/5/6a/6b) is coupled to at least one die(semiconductor 7) but does not disclose the relationship of a patterned metal 

Claims 8-12, 22 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a reinforced semiconductor substrate comprising: a patterned gang frame comprising a plurality of metal plates, the plurality of metal plates coupled to a first surface of a substrate over a plurality of die coupled to the substrate, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Becker(USPGPUB DOCUMENT: 2017/0317049) discloses in Fig 1 a reinforced semiconductor substrate(substrate of 7) comprising:
a patterned gang frame comprising a plurality of metal plates(2/5/6a/6b), the plurality of metal plates(2/5/6a/6b) coupled to a first surface(top of 7) of a substrate(substrate of 7) over a die(semiconductor 7) coupled(examiner interprets coupled as electrically coupled, see Fig 1) to the substrate(substrate of 7); and
wherein each metal plate of the plurality of metal plates(2/5/6a/6b) is coupled to at least one die(semiconductor 7) but does not disclose the plurality of a patterned gang frame comprising a plurality of metal plates, the plurality of metal plates coupled to a first surface of a substrate over a plurality of die coupled to the substrate.  Therefore, it would not be obvious to make the reinforced semiconductor substrate as claimed.


a patterned gang frame comprising a plurality of metal plates(2/5/6a/6b) coupled(examiner interprets coupled as electrically coupled, see Fig 1), the plurality of metal plates(2/5/6a/6b) coupled to a first surface(top of 7) of a substrate(substrate of 7) over a die(semiconductor 7) coupled to the substrate(substrate of 7); and
wherein each metal plate of the plurality of metal plates(2/5/6a/6b) is coupled to at least one die(semiconductor 7) but does not disclose the relationship of a patterned gang frame comprising a plurality of metal plates coupled together through a plurality of tie bars, the plurality of metal plates coupled to a first surface of a substrate over a plurality of die coupled to the substrate.  Therefore, it would not be obvious to make the reinforced semiconductor substrate as claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819